 


109 HR 514 IH: Armed Forces Voluntary Immunization and Health Justice Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 514 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Shays (for himself and Mr. Towns) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit the Department of Defense from requiring members of the Armed Forces to receive the anthrax and smallpox immunizations without their consent, to correct the records of servicemembers previously punished for refusing to take these vaccines, and for other purposes. 
 
 
1.Short titleThis Act may be cited as Armed Forces Voluntary Immunization and Health Justice Act of 2005. 
2.Consent of servicemember required for smallpox and anthrax immunizations 
(a)Smallpox vaccine immunization programA member of the Armed Forces may not be required to participate in the smallpox vaccine immunization program of the Department of Defense. A smallpox immunization vaccination may not be administered to any such member without the informed consent of the member. 
(b)Anthrax vaccine immunization programA member of the Armed Forces may not be required to participate in the anthrax vaccine immunization program of the Department of Defense. An anthrax immunization vaccination may not be administered to any such member without the informed consent of the member. 
3.Correction of records of servicemembers previously punished for refusal to take smallpox or anthrax vaccine 
(a)CorrectionIn the case of a member or former member of the Armed Forces who before the date of the enactment of this Act was subject to any form of adverse personnel action as a result of the refusal of the member or former member (while a member of the Armed Forces) to take a vaccine covered by section 2, the Secretary concerned, acting through the appropriate board for the correction of military records under chapter 79 of title 10, United States Code, shall, upon application, take such actions as may be necessary to correct the military records of the member or former member so as to obviate any adverse consequences of the member or former member’s refusal to take such a vaccine.  
(b)Time for applicationAny period established by law or regulation for the submission of an application for correction of a military record shall be treated, for purposes of an application to make a correction by reason of subsection (a), as running from the date of the enactment of this Act. 
(c)Expediting consideration of applicationsThe Secretary of each military department shall take such actions as may be necessary to expedite consideration of applications for correction of military records under subsection (a). 
(d)Secretary concernedIn this section, the term Secretary concerned has the meaning given that term in section 101 of title 10, United States Code. 
(e)Annual report 
(1)The Secretary of Defense shall submit to the congressional committees specified in paragraph (2) an annual report on activities under this section. Each such report shall identify the number of applications received for correction of military records under this section, the basis for decisions taken on those applications, and the types of actions taken with respect to those applications. 
(2)The congressional committees referred to in paragraph (1) are the following: 
(A)The Committee on Government Reform, the Committee on Armed Services, and the Committee on Veterans’ Affairs of the House of Representatives. 
(B)The Committee on Governmental Affairs, the Committee on Armed Services, and the Committee on Veterans’ Affairs of the Senate. 
4.Assessment of current threat of anthrax and smallpox attacks 
(a)Reevaluation requiredThe Secretary of Defense shall include in the report to Congress specified in subsection (b) an assessment of the current threat of an anthrax attack or a smallpox attack on members of the Armed Forces. The assessment shall be prepared in consultation with the head of each element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))).  
(b)Annual chem-bio reportThe report referred to in subsection (a) is the next annual report submitted to Congress after the date of the enactment of this Act under section 1703 of the National Defense Authorization Act for Fiscal Year 1994 (50 U.S.C. 1523), relating to chemical and biological warfare defense. 
5.Research functions of the Secretary of Veterans AffairsThe Secretary of Veterans Affairs shall— 
(1)carry out an ongoing assessment of the adverse health effects being reported by members and former members of the Armed Forces with respect to the smallpox and anthrax vaccines administered by the Department of Defense; 
(2)carry out a research program to determine causal relationships (if any) between such effects and those vaccines; and 
(3)prepare an estimate of the future cost to the Department of Veterans Affairs to treat those adverse health effects, if determined to be service-connected. 
6.Establishment of National Center for Military Deployment Health Research 
(a)EstablishmentThe President shall establish a National Center for Military Deployment Health Research to coordinate and synthesize research efforts by Federal departments and agencies relating to the health effects of military deployments on members of the Armed Forces, including members of the reserve components. 
(b)CriteriaTo the maximum extent practicable, the center shall be established in a manner consistent with the recommendations of the Institute of Medicine of the National Academy of Sciences in a report dated January 1, 1999, titled National Center for Military Deployment Health Research. 
(c)ImplementationThe center shall be established not later than 120 days after the date of the enactment of this Act. 
 
